              IN THE UNITED STATES DISTRICT COURT
         FOR THE WESTERN DISTRICT OF NORTH CAROLINA
                       STATESVILLE DIVISION
                  CIVIL CASE NO. 5:20-cv-00202-MR


TREVIS J. BUTTON,               )
                                )
               Plaintiff,       )
                                )
vs.                             )
                                )
FNU GOINS, et al.,              )                        ORDER
                                )
               Defendants.      )
_______________________________ )

      THIS MATTER is before the Court on initial review of the Complaint

[Doc. 1]. Plaintiff is proceeding in forma pauperis. [Doc. 9].

I.    BACKGROUND

      The incarcerated Plaintiff, proceeding pro se, filed this civil rights action

addressing incidents that allegedly occurred at the Alexander Correctional

Institution. He names as Defendants in their individual and official capacities:

FNU Goins (“Sergeant Goins”); FNU Robbins (“Sergeant Robbins”); FNU

Carroll (“Officer Carroll”); and FNU Parker (“Unit Manager Parker”). The

Plaintiff alleges that the Defendants violated his rights under the Eighth

Amendment on August 10, 2020, when Sergeant Goins, Sergeant Robbins,

and Officer Carroll entered his cell and assaulted him, causing injuries to his

face and hands. [Doc. 1 at 3-4].


       Case 5:20-cv-00202-MR Document 13 Filed 07/27/21 Page 1 of 12
      The Plaintiff seeks declaratory judgment, preliminary and permanent

injunctive relief, compensatory and punitive damages, costs, a jury trial, and

any other relief the Court deems just, proper, and equitable. [Id. at 8-9].

II.   STANDARD OF REVIEW

      Because the Plaintiff is proceeding in forma pauperis, the Court must

review the Complaint to determine whether it is subject to dismissal on the

grounds that it is “(i) frivolous or malicious; (ii) fails to state a claim on which

relief may be granted; or (iii) seeks monetary relief against a defendant who

is immune from such relief.” 28 U.S.C. § 1915(e)(2)(B); see 28 U.S.C. §

1915A (requiring frivolity review for prisoners’ civil actions seeking redress

from governmental entities, officers, or employees).

      In its frivolity review, a court must determine whether the Complaint

raises an indisputably meritless legal theory or is founded upon clearly

baseless factual contentions, such as fantastic or delusional scenarios.

Neitzke v. Williams, 490 U.S. 319, 327-28 (1989). Furthermore, a pro se

complaint must be construed liberally. Haines v. Kerner, 404 U.S. 519, 520

(1972).     However, the liberal construction requirement will not permit a

district court to ignore a clear failure to allege facts in his complaint which set

forth a claim that is cognizable under federal law. Weller v. Dep’t of Soc.

Servs., 901 F.2d 387 (4th Cir. 1990).


                                         2

          Case 5:20-cv-00202-MR Document 13 Filed 07/27/21 Page 2 of 12
III.   DISCUSSION

       To state a claim under § 1983, a plaintiff must allege that he was

“deprived of a right secured by the Constitution or laws of the United States,

and that the alleged deprivation was committed under color of state law.”

Am. Mfrs. Mut. Ins. Co. v. Sullivan, 526 U.S. 40, 49-50 (1999).

       A.   Parties

       The body of the Complaint contains allegations against individuals who

are not named as defendants in the caption as required by the Federal Rules

of Civil Procedure. Fed. R. Civ. P. 10(a). This failure renders the Plaintiff’s

allegations against them nullities. See, e.g., Londeree v. Crutchfield Corp.,

68 F.Supp.2d 718 (W.D. Va. Sept. 29, 1999) (granting motion to dismiss for

individuals who were not named as defendants in the compliant but who

were served).     The allegations directed at individuals not named as

Defendants are therefore dismissed without prejudice.

       B.   Excessive Force & Failure to Intervene

       The Plaintiff alleges that Sergeant Goins and Sergeant Robbins used

excessive force against him, and that Officer Carroll failed to intervene.

       The Eighth Amendment prohibits the infliction of “cruel and unusual

punishments,” U.S. Const. Amend. VIII, and protects prisoners from the

“unnecessary and wanton infliction of pain.” Whitley v. Albers, 475 U.S. 312,


                                      3

        Case 5:20-cv-00202-MR Document 13 Filed 07/27/21 Page 3 of 12
319 (1986).    To establish an Eighth Amendment claim for the use of

excessive force, an inmate must satisfy both an objective component–that

the harm inflicted was sufficiently serious–and a subjective component–that

the prison official acted with a sufficiently culpable state of mind. Williams v.

Benjamin, 77 F.3d 756, 761 (4th Cir. 1996). In adjudicating an excessive

force claim, the Court must consider such factors as the need for the use of

force, the relationship between that need and the amount of force used, the

extent of the injury inflicted, and, ultimately, whether the force was “applied

in a good faith effort to maintain or restore discipline, or maliciously and

sadistically for the very purpose of causing harm.” Whitley, 475 U.S. at 320-

21.

      The Fourth Circuit recognizes a cause of action for bystander liability

“premised on a law officer’s duty to uphold the law and protect the public

from illegal acts, regardless of who commits them.” Stevenson v. City of

Seat Pleasant, Md., 743 F.3d 411, 416-17 (4th Cir. 2014) (quoting Randall v.

Prince George’s Cnty., 302 F.3d 188, 203 (4th Cir. 2002)). A “bystander

officer” can be liable for his or her nonfeasance if he or she: “(1) knows that

a fellow officer is violating an individual’s constitutional rights; (2) has a

reasonable opportunity to prevent the harm; and (3) chooses not to act.”

Randall, 302 F.3d at 204.


                                       4

       Case 5:20-cv-00202-MR Document 13 Filed 07/27/21 Page 4 of 12
      Taking the allegations as true for the purposes of initial review, and

construing all inferences in the Plaintiff’s favor, the Court concludes that the

Plaintiff’s Eighth Amendment claim against Sergeant Goins and Sergeant

Robbins for the use of excessive force, and against Officer Carroll for failure

to intervene survive initial review. Thus, these claims shall be allowed to

proceed at this time.

      C.    Failure to Protect

      The Plaintiff alleges that after the incident, Unit Manager Parker came

to the Plaintiff’s cell to take his written statement. [Doc. 1 at 5]. At that time,

the   Plaintiff alleges that he asked that Unit Manager Parker prohibit

Sergeant Goins, Sergeant Robbins, and Officer Carroll from being around

the Plaintiff because he feared for his safety. However, the Plaintiff alleges,

Goins, Robbins, and Carroll subsequently came to the Plaintiff’s cell on

several occasions, taunting and threatening him. [Id. at 5-6].

      The Eight Amendment requires that a prison official must take

reasonable measures to guarantee an inmate’s safety. Farmer v. Brennan,

511 U.S. 825, 832 (1994). “Being violently assaulted in prison is simply not

‘part of the penalty that criminal offenders pay for their offenses against

society.’” Id. at 834 (quoting Rhodes v. Chapman, 452 U.S. 337, 347 (1981)).

To establish a claim for failure to protect, an inmate must show: (1) “serious


                                        5

        Case 5:20-cv-00202-MR Document 13 Filed 07/27/21 Page 5 of 12
or significant physical or emotional injury,” and (2) that prison officials

exhibited deliberate indifference to inmate health or safety. De’Lonta v.

Angelone, 330 F.3d 630, 634 (4th Cir. 2003) (internal quotation marks

omitted). “Deliberate indifference is a very high standard – a showing of

mere negligence will not meet it.” Grayson v. Peed, 195 F.3d 692, 695 (4th

Cir.   1999)    (citing Estelle   v.   Gamble,     429    U.S.    97,    105-06

(1976)); see generally Davidson v. Cannon, 474 U.S. 344, 347-48 (1986)

(negligent failure to protect a prisoner from another inmate cannot support

a § 1983 claim).

       Here, the Plaintiff alleges only that he asked Unit Manager Parker to

ensure that Goins, Robbins, and Carroll stay away from him, and that these

Defendants subsequently threatened him. The Plaintiff fails to allege that

Unit Manager Parker was deliberately indifferent to, or even knew about,

these threats. Further, the Plaintiff does not allege that he suffered any

serious or significant emotional or physical injury as a result of the foregoing.

For these reasons, the Court concludes that the Plaintiff has failed to

plausibly allege an Eight Amendment claim for failure to protect against

Defendant Parker, and therefore, this claim is dismissed.




                                       6

        Case 5:20-cv-00202-MR Document 13 Filed 07/27/21 Page 6 of 12
      D.    Inadequate Investigation

      The Plaintiff alleges that he asked Unit Manager Parker to take

statements from the other inmates who witnessed the incident, but that

Parker declined, stating that such statements were only taken for disciplinary

investigations, not incident reports. [Doc. 1 at 5]. The Plaintiff appears to

allege that Unit Manager Parker’s investigation of the use of force incident

was inadequate and violated due process. [Id.].

      In order to establish a due process violation, “a plaintiff must first show

that he has a constitutionally protected ‘liberty’ or ‘property’ interest, and that

he has been ‘deprived’ of that protected interest by some form of ‘state

action.’” Stone v. Univ. of Md. Med. Sys. Corp., 855 F.2d 167, 172 (4th Cir.

1988) (citations omitted). If the plaintiff makes such showing, the court

considers what process was required and whether any provided was

adequate in the particular factual context. Id.

      The Plaintiff’s allegation that Unit Manager Parker inadequately

investigated the use of force incident does not give right to a due process

claim. “The Due Process Clauses generally confer no affirmative right to

governmental aid, even where such aid may be necessary to secure life,

liberty, or property interests of which the government itself may not deprive

the individual.” DeShaney v. Winnebago County Dep’t of Soc. Servs., 489


                                        7

        Case 5:20-cv-00202-MR Document 13 Filed 07/27/21 Page 7 of 12
U.S. 189, 196 (1989); see, e.g., Vinyard v. Wilson, 311 F.3d 1340, 1356 (11th

Cir. 2002) (arrestee had no constitutional right to internal investigation of

excessive force claim); Wise v. Wilson, 2017 WL 71656 (E.D. Va. Jan 6,

2017) (prisoner had no constitutional right to have a PREA complaint

investigated). Because the Plaintiff had no right to an investigation of the

use of force incident, he has failed to state a § 1983 claim against Unit

Manager Parker. This claim is, therefore, dismissed.

      E.    Official Capacity Claims

      The Plaintiff also purports to sue the Defendants, who are state

officials, in their official capacities. However, “a suit against a state official

in his or her official capacity is not a suit against the official but rather is a

suit against the official’s office.” Will v. Michigan Dep’t of State Police, 491

U.S. 58, 71 (1989). Furthermore, the Eleventh Amendment bars suits for

monetary damages against the State of North Carolina and its various

agencies. See Ballenger v. Owens, 352 F.3d 842, 844-45 (4th Cir. 2003). As

such, the Plaintiff’s claims against the Defendants in their official capacities

do not survive initial review and will be dismissed.

      F.    Preliminary Injunctive Relief

      Finally, the Plaintiff seeks a preliminary injunction to require the

assignment of Goins, Robbins, and Carroll to a different unit in order to


                                        8

        Case 5:20-cv-00202-MR Document 13 Filed 07/27/21 Page 8 of 12
prevent “further assaults, harassment, and retaliatory actions in response to

this Complaint.” [Doc. 1 at 9].

         Preliminary injunctive relief is an extraordinary remedy afforded before

trial at the discretion of the district court. In re Microsoft Corp. Antitrust Litig.,

333 F.3d 517, 524-26 (4th Cir. 2003). It is an extraordinary remedy never

awarded as of right. Winter v. Natural Res. Def. Council, Inc., 555 U.S. 7,

24 (2008). In each case, courts “must balance the competing claims of injury

and must consider the effect on each party of the granting or withholding of

the requested relief.” Amoco Prod. Co. v. Village of Gambell, 480 U.S. 531,

542 (1987). “[C]ourts of equity should pay particular regard for the public

consequences in employing the extraordinary remedy of injunction.” Winter,

555 U.S. at 24. To obtain a preliminary injunction, the plaintiff must establish

(1) that he is likely to succeed on the merits; (2) that he is likely to suffer

irreparable harm in the absence of preliminary relief; (3) that the balance of

equities tips in his favor; and (4) that an injunction is in the public interest. Id.

at 20.

         Here, the Plaintiff has not established any of the elements that would

warrant preliminary injunctive relief. The Court will, therefore, deny Plaintiff's

request that Goins, Robbins, and Carroll be reassigned.




                                          9

          Case 5:20-cv-00202-MR Document 13 Filed 07/27/21 Page 9 of 12
IV.   CONCLUSION

      In sum, the Plaintiff has failed to state a claim upon which relief can be

granted under § 1983 against Unit Manager Parker. The Plaintiff’s individual

capacity claims for excessive force against Sergeant Goins and Sergeant

Robbins, and for failure to intervene against Officer Carroll, have passed

initial review; the claims against the Defendants in their official capacities are

dismissed. The Court will exercise supplemental jurisdiction over the North

Carolina assault and battery claims against Goins and Robbins. The request

for preliminary injunctive relief that is incorporated in the Complaint is denied.

      The Court will allow Plaintiff thirty (30) days to amend his Complaint, if

he so chooses, to correct the deficiencies identified in this Order and to

otherwise properly state a claim upon which relief can be granted. Any

Amended Complaint will be subject to all timeliness and procedural

requirements and will supersede the Complaint. Piecemeal amendment will

not be permitted. Should the Plaintiff fail to timely amend his Complaint in

accordance with this Order, the matter will proceed against Sergeant Goins

and Sergeant Robbins for excessive force and North Carolina assault and

battery, and against Officer Carroll for failure to intervene.




                                       10

       Case 5:20-cv-00202-MR Document 13 Filed 07/27/21 Page 10 of 12
                                ORDER

IT IS, THEREFORE, ORDERED that:

(1)   The Plaintiff’s Eighth Amendment claims against Sergeant

      Goins and Sergeant Robbins for excessive force and against

      Officer Carroll for failure to intervene, in their individual

      capacities, survive initial review in accordance with this Order,

      and the Court shall exercise supplemental jurisdiction over the

      Plaintiff’s North Carolina claims of assault and battery against

      Goins and Robbins.

(2)   The Plaintiff’s claims against the Defendants in their official

      capacities are DISMISSED.

(3)   The Plaintiff’s claims against Unit Manager Parker in his

      individual capacity are DISMISSED.

(4)   The Plaintiff’s request for preliminary injunctive relief is DENIED.

(5)   The Plaintiff shall have thirty (30) days in which to amend the

      Complaint in accordance with the terms of this Order. If the

      Plaintiff fails to so amend his Complaint, the matter will proceed

      against Defendants Goins, Robbins, and Carroll as provided in

      this Order.




                                11

 Case 5:20-cv-00202-MR Document 13 Filed 07/27/21 Page 11 of 12
(4)   The Clerk is respectfully instructed to mail Plaintiff a blank

      prisoner § 1983 complaint form.

IT IS SO ORDERED.


                     Signed: July 27, 2021




                                   12

 Case 5:20-cv-00202-MR Document 13 Filed 07/27/21 Page 12 of 12
